of a district court exercising its judicial functions, when such proceedings
are in excess of the jurisdiction of the district court. NRS 34.320.
Although this court has issued writs of mandamus to compel a district
court to vacate a discovery order requiring the production of privileged
information, this court more recently has "reaffirm[ed] . . . that prohibition
is a more appropriate remedy for the prevention of improper discovery
than mandamus." Wardleigh v. District Court, 111 Nev. 345, 350, 891
P.2d 1180, 1183 (1995). A writ of prohibition may issue, however, only
where there is no plain, speedy, and adequate remedy at law. NRS
34.330. Here, the order is not independently appealable and likely will
not be reviewable as an intermediate decision, see NRS 177.045, since
Edelman's agreement with the State does not contemplate a judgment of
conviction being entered against her in state court. Even if the order could
be challenged in a later appeal, as we observed in Wardleigh, "[i]f
improper discovery were allowed, the assertedly privileged information
would irretrievably lose its confidential and privileged quality and
petitioned ] would have no effective remedy." 111 Nev. at 350-51, 891
P.2d at 1183-84. Under the circumstances, a writ of prohibition is an
appropriate remedy.
            Petitions for extraordinary writs are addressed to the sound
discretion of the court. State ex rel. Dep't Transp. v. Thompson, 99 Nev.
358, 360, 662 P.2d 1338, 1339 (1983). We have indicated that we "will
infrequently" exercise that discretion to entertain pretrial discovery
challenges except "where, in the absence of writ relief, the resulting
prejudice would not only be irreparable, but of a magnitude that could
require the imposition of such drastic remedies as dismissal with prejudice
or other similar sanctions." Wardleigh, 111 Nev. at 351, 891 P.2d at 1184.



                                      2
                                  T
                 While dismissal with prejudice is not a likely sanction in this case, the
                 issues here implicate important rights.
                                 Edelman and Price were charged with multiple felony
                 offenses. Edelman entered negotiations with the State and eventually
                 agreed to testify against Price. The agreement requires her to testify
                 truthfully and plead guilty to a felony federal offense based on the same
                 incident as the state charges, with the State forgoing its prosecution of
                 her. As part of the plea negotiations, Edelman apparently made an oral
                 proffer of her testimony. Edelman has refused to submit to an interview
                 with Price's counsel. Price sought a written summary of Edelman's
                 unrecorded oral proffer from the State, but that ultimately proved
                 unsuccessful when this court granted a writ petition. See State v. Dist.
                 Ct. (Price), Docket No. 62464 (Order Granting Petition, January 25, 2013).
                 Price also issued subpoenas directed to Edelman's defense counsel,
                 requiring them to appear and provide testimony related to the proffer and
                 to produce documents related to the proffer. Edelman's attorneys moved
                 to quash the subpoenas. The district court denied the motion and
                 modified the subpoenas, requiring counsel to produce all responsive
                 documents "insofar as [they] contain statements made by Victoria
                 Edelman in the process of formulating her proffer to the State of Nevada
                 and/or the Federal Government" and to appear for a pretrial hearing to
                 testify and "disclose all statements made by Victoria Edelman which form
                 the basis for the proffer provided to the State of Nevada and/or the
                 Federal Government." The order states that the district court found that
                 these documents and statements were "intended to be disclosed to the
                 State and/or the Court [and therefore] are not protected from disclosure by
                 the attorney-client privilege."

SUPREME COURT
      OF
    NEVADA


(0) 1947A 415
                                                      3
           '.•             114
            Edelman essentially challenges the district court's
determination that the subject documents and statements are not
protected by the attorney-client privilege. The privilege protects
‘`confidential communications" between the client and the client's attorney.
NRS 49.095(1). For purposes of the privilege, "[a] communication is
'confidential' if it is not intended to be disclosed to third persons other
than those to whom disclosure is in furtherance of the rendition of
professional legal services to the client or those reasonably necessary for
the transmission of the communication." NRS 49.055. Edelman does not
dispute that courts have held that a communication is not "confidential" if
the communication is "for the purpose of having [the attorney] relay [the]
communication to a third party." U.S. v. Sudikoff, 36 F. Supp. 2d 1196,
1204-05 (C.D. Cal. 1999) (discussing "client's communications of proposed
testimony made with the intent that the lawyer relay the communications
to the government"); see also State v. Watkins, 672 S.E.2d 43, 49 (N.C. Ct.
App. 2009) (communication provided by client "precisely for the purpose of
conveying it to the prosecutor" is not "confidential"); accord Wardleigh, 111
Nev. at 353-54, 891 P.2d at 1185 86 (holding that communications
                                          -




between client and lawyer in presence of non-client homeowners and other
individuals were not intended to be confidential).
            Edelman is correct that the criminal cases identified by the
parties involve either the prosecution's duty to disclose (under Brady v.
Maryland, 373 U.S. 83 (1963) or the Jencks Act, 18 U.S.C. § 3500(b)) or
the admissibility of an attorney's testimony in a proceeding instituted by
the client that is based on the attorney's representation of the client (such
as a motion to withdraw a guilty plea or a habeas petition), rather than
efforts to compel the attorney to disclose communications in situations



                                      4
                          similar to those presented here. But the basic premise in those cases
                          remains—communications between a client and the client's lawyer that
                          are intended to be conveyed to a third party are not confidential and
                          therefore are not privileged. Thus, to the extent that counsel has
                          documents that reflect communications from Edelman that were provided
                          to counsel precisely for the purpose of conveying those communications to
                          the State, those documents are not privileged. The attorney-client
                          privilege therefore does not stand as a bar to the disclosure of such
                          documents or similar testimony.'
                                      We are concerned, however, that the district court's order
                          modifying the subpoenas may yet require counsel to divulge
                          communications that are confidential and therefore privileged under NRS
                          49.095(1). The order seems to conclude that all documents containing
                          statements made by Edelman to counsel in the process of formulating her
                          proffer were intended to be disclosed to the State. This is not necessarily
                          true. To that extent, the district court's order exceeds its authority.
                                      It further appears that the district court exceeded its
                          authority in ordering Edelman's counsel to appear and testify in a pretrial
                          proceeding. The primary purpose of this pretrial testimony appears to be


                                "As Edelman notes, RPC 1.6(a) precludes a lawyer from "reveal[ing]
                          information relating to representation of a client" except in limited
                          circumstances. This restriction arguably is broader than the attorney-
                          client privilege afforded by NRS 49.095(1), which is limited to
                          "confidential" communications. Regardless, the rule acknowledges that a
                          lawyer "may reveal information relating to the representation of a client to
                          the extent the lawyer reasonably believes necessary. . . [t]o comply with
                          other law or a court order." RPC 1.6(b)(6). Here, the district court has
                          entered such an order.


SUPREME COURT
        OF
     NEVADA

                                                                 5
(0) 1947A    (46:i,,r74
                an effort to obtain information about the substance of Edelman's
                anticipated trial testimony so that Price can prepare for trial. In this
                respect, the district court's order observes that "nondisclosure of the
                substance of Ms. Edelman's proposed testimony would substantially
                prejudice Mr. Price's preparation and presentation of his trial and that a
                trial by ambush is a foregone conclusion." While the district court's
                concerns are understandable, the situation is not uncommon since
                witnesses in criminal cases are not required to submit to an interview by
                either party and a witness's refusal to submit to an interview therefore
                does not deprive a defendant of the right to a fair trial, absent evidence
                that the State improperly interfered with the defendant's right of access to
                the witness. See, e.g., U.S. v. Troutman, 814 F.2d 1428, 1453 (10th Cir.
                1987); Kines v. Butterworth, 669 F.2d 6, 9 (1st Cir. 1981). To the extent
                that the pretrial testimony is intended to provide Price with prior
                inconsistent statements that may be used to impeach Edelman, as with
                any other prosecution witness who declines to be interviewed, Edelman
                will be subject to cross-examination. At that time, Price can address her
                refusal to be interviewed and question her regarding her negotiations with
                the State and the proffer to the extent such testimony would be relevant
                and not otherwise inadmissible. Price is not entitled to pretrial testimony
                from Edelman's counsel as a means of discovery. 2 We therefore conclude



                      2 The district court will have to determine whether counsel should be
                required to testify during the trial pursuant to the subpoena. That
                determination will depend on whether the testimony is admissible
                impeachment evidence; if so, the testimony must be limited to evidence
                that is not privileged or otherwise inadmissible. The district court would
                also need to consider whether there are other means of obtaining any
                                                                   continued on next page. . .
SUPREME COURT
        OF
     NEVADA

                                                      6
(0) 1947A
                that the district court exceeded its authority in ordering Edelman's
                counsel to appear and testify before the trial.
                            For the reasons stated herein, we
                            ORDER the petition GRANTED IN PART AND DIRECT THE
                CLERK OF THIS COURT TO ISSUE A WRIT prohibiting the district
                court from proceeding with its order to the extent that it requires
                petitioner's counsel to provide documents that are confidential and
                therefore privileged and to appearall.d,teAif y before trial. 3
                                                                 /.)

                                                                                  J.
                                                     Gibbons




                                                                                  J.



                cc: Hon. James M. Bixler, District Judge
                     Clark County Public Defender
                     Coyer & Landis, LLC
                     Clark County District Attorney
                     Eighth District Court Clerk


                  . continued

                impeachment evidence since counsel's testimony would likely create a
                conflict that could implicate Edelman's Sixth Amendment rights and
                require their withdrawal as Edelman's counsel.

                      3 Edelman's   motion for a stay is denied as moot.


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       7